Citation Nr: 0844875	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 1994 
for a grant of service connection for chondromalacia of the 
left knee.

2. Entitlement to an effective date prior to April 30, 1996 
for a grant of service connection for sinusitis.

3.   Entitlement to an effective date prior to April 30, 1996 
for a grant of service connection for headaches due to 
sinusitis.

4.   Entitlement to an effective date prior to April 30, 1996 
for a grant of service connection for otalgia.

5.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.

6.  Entitlement to a compensable disability rating for 
sinusitis.

7.  Entitlement to a disability rating in excess of 10 
percent for headaches for the period of time prior to 
December 18, 2003.

8.  Entitlement to a disability rating in excess of 30 
percent for headaches effective from December 18, 2003.  

9.  Entitlement to a compensable disability rating for 
otalgia.


REPRESENTATION

Appellant represented by:	No Representation


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1983 
to July 1983 and from March 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  That rating decision, in part, 
granted service connection for sinusitis, headaches, and a 
left knee disorder and assigned the initial disability 
ratings and effective dates of service connection.  A May 
2003 rating decision, in part, granted service connection for 
otalgia, an ear disorder, and denied assigned the initial 
disability rating and effective date of service connection.  
The veteran has perfected appeals with respect to all the 
issues indicated above which deal with the effective date 
assigned for service connection and the initial disability 
ratings assigned.

The rating decisions on appeal were issued by the RO in New 
York, New York.  Subsequently, the RO in St. Petersburg, 
Florida has been assigned jurisdiction of the veteran's 
claims.  

The issues involving rating the veteran's service-connected 
left knee disability and his service-connected sinusitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran separated from his second period of active 
service in February 1988.  

2.  The veteran's original claim for service connection for 
the residuals of surgery to his jaw was received by VA in 
August 1991; this is more than one year of the veteran's 
separation from active service.  

3.  The veteran's claim for the residuals of surgery to the 
jaw, including headaches, an ear disorder and a runny nose, 
was denied by the Board in January 1996; this decision is 
final.  

4.  The veteran's claim to reopen his claim for service 
connection for the residuals of jaw surgery, including 
headaches, sinusitis and an ear disorder, was received by VA 
on April 30 1996.  

5.  The veteran's claim for service connection for a left 
knee disorder was received by VA August 5, 1994.

6.  The veteran's service-connected headache disability has 
been manifested since April 30, 1996, by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; they are not manifested by very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

7.  The veteran's service-connected otalgia is manifested by 
complaints of pain to palpation in the region of the ear and 
temporomandibular joint; an ear condition has not been 
diagnosed.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 5, 
1994, for a grant of entitlement to service connection for 
chondromalacia of the left knee have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2008).

2.  The criteria for an effective date prior to April 30, 
1996, for a grant of entitlement to service connection for 
sinusitis, headaches, and otalgia have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2008).

3.  The criteria for a disability rating of 30 percent for 
headaches have been met, effective April 30, 1996. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.124a, Diagnostic Code 8100 (2008).

4.  The criteria for a disability rating in excess of 30 
percent for headaches have not been met for any period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 
(2008).

5.  The criteria for a compensable disability rating for 
otalgia have not been met for any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Codes 6200, 6201 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The issues on appeal ultimately stem from claims 
filed in 1994 and 1996, which was prior to the effective date 
of the VCAA.  Ultimately, service connection was granted in 
rating decisions dated in 2002 and 2003.  The veteran was 
provided notice in a March 2004 letter.  While this notice 
was after the initial adjudication by the RO, the Board notes 
that the original claims were claims for service connection 
which were ultimately granted.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this notice in a letter.  However, to the veteran's appeal 
specifically involves disagreement with the initial 
disability ratings assigned and the effective date of service 
connection.  He has been provided the necessary criteria and 
regulations with respect to these issues and he has 
prosecuted his appeal accordingly.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, once service connection was granted 
and ratings and effective dates were assigned section 5103(a) 
notice was no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, however, this case involves the 
assignment of the initial disability ratings upon the grant 
of service connection, so these requirements are not 
applicable in the instant case.

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and multiple VA Compensation and Pension 
examinations have been provided.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for earlier 
effective dates for service connection and increased initial 
disability ratings.  

II.  Earlier Effective Dates for Service Connection

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim. 38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim. 
Id.

A.  Left Knee

The veteran asserts that the effective date of service 
connection for chondromalacia should be prior to August 5, 
1994.  

As noted above, the establishes that the veteran separated 
from active service in February 1988.  The veteran's original 
claim for service connection was for the residuals of a jaw 
surgery during service.  This claim was filed on a VA Form 
21-525 which was received by VA in August 1991.  This claim 
did not indicate that the veteran was asserting a claim for a 
left knee disability.  

The veteran submitted a Statement in Support of Claim, VA 
Form 21-4138, which was received by VA on August 5, 1994.  On 
this form he indicated that "I would like that my condition: 
Left Knee be considered as a S/C."  This is the earliest 
date of claim for service connection for a left knee 
disability of record.  There is no indication of record that 
the veteran ever submitted a claim for service connection for 
a left knee disability prior to this date.  

The preponderance of the evidence is against the assignment 
of effective date prior to August 5, 1994, for a grant of 
service connection for chondromalacia of the left knee.  
Simply put, that is the earliest date of claim for service 
connection for a left knee disability.  August 5, 1994, is 
the date of claim pursuant to the controlling regulation with 
respect to the assignment of effective dates for a grant of 
service connection.  38 C.F.R. § 3.400(b)(2)(i) (2008).  
Accordingly, entitlement to an effective date prior to August 
5, 1994, for a grant of service connection for chondromalacia 
of the left knee must be denied.  

B.  Sinusitis, Headaches, and Otalgia

The veteran claims that the effective date of service 
connection for sinusitis, headaches, and otalgia should be 
prior to April 30, 1996.  He claims that the effective date 
of service connection should be August 1991.  

The veteran original filed a claim for service connection for 
the residuals of surgery to his jaw which was received by VA 
in August 1991.  He filed his claim on VA Form 21-526.  On 
his form he indicated that he had jaw surgery during active 
service in 1986 and 1987.  He specifically indicated that he 
had symptoms of headaches, ear pain, running nose, and 
difficulty opening his jaw.  

The veteran's claim for service connection for the residuals 
of surgery to the jaw, including headaches, and a runny nose, 
was denied by RO.  The veteran filed a timely appeal which 
was denied by the Board in January 1996.  This decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

The veteran's claim to reopen his claim for service 
connection for the residuals of jaw surgery, including 
headaches, sinusitis and an ear disorder, was received by VA 
April 30, 1996.  Ultimately, after much development, a 
September 2002 rating decision and a May 2003 rating decision 
granted service connection for headaches, sinusitis and 
otalgia and assigned an effective date of service connection 
as April 30 1996, the date of the claim to reopen as the 
effective date of service connection.  38 U.S.C.A. § 5110(a) 
(West 2002).  

The veteran claims that he warrants an effective date of 
service connection for these disabilities as of August 1991, 
the date of his original claim for service connection.  He 
bases his assertion on 38 C.F.R. § 3.156(c) which states that 
if VA receives or associates with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that had not been associated 
with the claims folder when VA first decided the claim, VA 
will reconsider the claim. 38 C.F.R. § 3.156(c).  Basically, 
this regulation provides that if the new evidence is 
previously unobtained official service department records 
then the claim is reconsidered as if it has been open since 
the original date of claim rather than requiring the 
reopening of the claim with new and material evidence.  

In the present case, at the time of the Board's denial of 
service connection in January 1996, there were some service 
medical records of record.  Specifically, the veteran had 
submitted copies of his service medical records which showed 
that he had jaw surgery during active service in 1986 and 
1987.  When the veteran filed to reopen his claim for service 
connection for the residuals of a jaw injury, the Board 
remanded the claim in September 1997.  The reasons for remand 
were essentially two fold.  First, it was apparent that 
complete original copies of all of the veteran's service 
medical records had not been obtained.  There was evidence 
indicating that the veteran served in a reserve unit until 
1994.  The Board remanded to obtain all of the veteran's 
service medical records.  The second main reason for remand 
was to obtain a VA examination of the veteran with medical 
opinions as to current disability and etiology related to the 
inservice jaw surgery.

VA received original copies of the veteran's service medical 
records in January 1998.  Review of these records reveals 
that all of the pertinent records related to the veteran's 
jaw surgery during active service were already of record at 
the time of the 1996 Board decision which denied service 
connection.  The critical evidence which resulted in service 
connection was subsequent VA examination reports and the 
medical evidence contained therein.  

The preponderance of the evidence is against the assignment 
of effective date prior to April 30, 1996, for a grant of 
service connection for headaches, sinusitis, and otalgia.  
Simply put, that is the date of claim the date of the claim 
to reopen.  The copies of service medical records available 
to the Board in 1996 included information relevant to the jaw 
surgery in service.  The Board determined that there was no 
evidence of chronic headache, ear and sinus conditions in 
service or after service.  The original service medical 
records thereafter received did not show evidence of chronic 
conditions as a residual of the surgeries in service.  
Therefore, the additional service medical records were not 
the basis for service connection being granted.  Instead, 
medical evidence post dating the January 1996 Board decision 
showed evidence of chronic conditions and VA examinations 
linked post-service conditions to service and to symptoms the 
veteran complained of since service.  As such, the veteran's 
claims did not have to be reconsidered upon the receipt of 
additional service medical records pursuant to the 
controlling regulation pursuant to 38 C.F.R. § 3.156(c).  
Accordingly, entitlement to an effective date prior to April 
30, 1996, for a grant of service connection for headaches, 
sinusitis and otalgia must be denied.  

III.  Initial Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The present appeal involves the initial disability ratings 
assigned for the veteran's service-connected headaches and 
otalgia.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2008), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  



A.  Headaches.  

Service connection is in effect for the residuals of multiple 
surgeries to the veteran's jaw during active service.  As a 
residual of the surgery the veteran developed symptoms of 
sinusitis with resulting headaches.  

VA treatment records dated February 1995 and April 1996 
reveal that the veteran had complaints of sinusitis and 
headaches without indicating the frequency or severity of the 
headaches.  

In March 2002, a VA examination of the veteran was conducted.  
He reported having right sided headaches approximately once 
or twice a week for four to six hours. He reported treating 
the headaches with prescribed and over-the-counter 
medications and several hours of rest.  There was functional 
loss in that he needed to rest and could not perform any 
activity during a headache.  

In December 2003, another VA examination of the veteran was 
conducted.  He reported a history of headaches since 1985 or 
1986 with a continuing pattern of intensity and severity.  He 
again reported having right sided headaches.  This time he 
reported severe headaches approximately three to four times 
per month accompanied by nausea, dizziness, vomiting, 
photophobia, and sonophobia approximately 4 times a month.  
He indicated that these headaches required medication and 
rest in a dark room for treatment.  Many times he had to be 
away from work.  He reported recurrent headaches almost 
daily.   The diagnosis was chronic migraines with prostrating 
episodes three to four times per month.

In June 2006 another VA examination of the veteran was 
conducted.  The veteran reported prostrating headaches 
occurring about 5 times per month.  The examiner noted that 
the "quality of headache as well as frequency practically 
unchanged but now patient complaining of problems with work 
and interpersonal relationships secondary to persistent 
pain."  

The veteran's service-connected headaches are rated as 10 
percent disabling for the period of time prior to December 
18, 2003, under Diagnostic Code 8100.  Pursuant to Diagnostic 
Code 8100, a 10 percent disabling rating is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months. A 
30 percent evaluation is warranted for migraine headaches 
where there is characteristic prostrating attacks occurring 
on an average of once a month over the last several months. A 
50 percent evaluation is warranted if there are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The evidence supports the assignment of a 30 percent 
disability rating for the veteran's service-connected 
headache disability effective from the date of service 
connection on April 30, 1996.  The medical evidence of record 
reveals that the veteran has reported having headaches which 
require treatment with rest and medication which occur up to 
5 times a month.  As noted in the most recent VA examination 
report, the frequency of these headaches has remained fairly 
constant over the years.  Accordingly, a 30 percent 
disability rating for headaches is assigned effective April 
30, 1996.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected headaches.  While the veteran 
reports having prostrating headaches up to 5 times a month, 
there is no evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  In that regard, it is noted that the veteran 
is employed and while it is reported that he is having 
problems at work, he has not indicated that headaches result 
in severe economic inadapatability.  Accordingly, a 
disability rating in excess of 30 percent must be denied.  

The Board notes that prior to the assignment of the 30 
percent rating for headaches under Diagnostic Code 8100, the 
RO had rated the headaches under Diagnostic Codes 8100-8045.  
Diagnostic Code 8045 pertains to brain disease due to trauma 
and provides that purely subjective complaints such as 
headache will be rated 10 percent and no more under 
Diagnostic Code 9304 (dementia due to head trauma).  That 10 
percent rating is not to be combined with any other rating 
for disability due to brain trauma.  Moreover, a rating in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 is not assignable in the absence of a 
diagnosis of multi-infarct dementia due to brain trauma.  

The Board notes that a 30 percent evaluation has been granted 
in this decision for headaches effective from the date that 
service connection was granted.  Accordingly, Diagnostic Code 
8045 is not for application as a rating in excess of 10 
percent for headaches is not available under that code and 
for the reason that the veteran does not have a service-
connected disability resulting from a traumatic brain injury.  
To the extent that the criteria for rating traumatic brain 
injury have recently been revised effective October 23, 2008, 
the Board notes that the new regulations are only applicable 
to applications for benefits received by VA on or after 
October 23, 2008, or if the veteran requests review under 
those regulations.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  
Neither of those situations applies here.     

B.  Otalgia

Service connection is in effect for the residuals of multiple 
surgeries to the veteran's jaw during active service.  As a 
residual of the surgery the veteran developed symptoms of 
pain in the area of his ears.  

In January 2003 a VA examination for ear diseases was 
conducted.  The examiner noted that the veteran had two jaw 
surgeries during service.  His main complaint was otalgia, 
ear pain, which was worse on the right.  Physical examination 
of the veteran revealed no active ear disease or 
suppurations.  Examination of the temporomandibular joints 
revealed that they are painful to palpation with the right 
being worse than the left.  The diagnosis was otalgia.  

The veteran's service-connected otalgia is rated at a non 
compensable disability rating under Diagnostic Codes 6200 and 
6201.  Diagnostic Code 6200 contemplates chronic suppurative 
otitis media, mastoiditis, or cholesteatoma and a 10 percent 
rating is warranted during suppuration or with aural polyps.  
38 C.F.R. § 4.87. Diagnostic Code 6200.  An accompanying note 
indicates that other complications such as hearing 
impairment, tinnitus, labyrinthitis, facial nerve paralysis 
or bone loss should be evaluated separately.  Diagnostic Code 
6201 contemplates chronic non suppurative otitis media and 
instructs that it is to be rated for hearing loss.   
38 C.F.R. § 4.87. Diagnostic Code 6201.  The preponderance of 
the evidence is against the veteran's claim for a compensable 
disabiities rating for otalgia.  The Board has reviewed all 
of the medical evidence of record and there is no evidence of 
any active ear disease or hearing loss.  The veteran 
complains of pain in his ears as a residual of his inservice 
jaw surgery.  Much of the pain appears to be a result of the 
veteran's headaches which are presently rated at a 30 percent 
disability rating and pain in his temporomandibular joints 
which are rated separately, presently at a 40 percent 
disability rating.  There is no medical evidence of record 
which shows that the veteran's complaints of ear pain 
warrants a compensable disability rating.  Accordingly, 
entitlement to a compensable disability rating for otalgia is 
denied.   


ORDER

An effective date prior to August 5, 1994, for a grant of 
service connection for chondromalacia of the left knee is 
denied.

An effective date prior to April 30, 1996, for a grant of 
service connection for sinusitis is denied.

An effective date prior to April 30, 1996, for a grant of 
service connection for headaches is denied.

An effective date prior to April 30, 1996, for a grant of 
service connection for otalgia is denied.

A disability rating of 30 percent, and not in excess thereof, 
is granted for headaches, effective April 30, 1996, subject 
to the law and regulations governing the payment of monetary 
awards.  

A disability rating in excess of 30 percent for headaches is 
denied.  

A compensable disability rating for otalgia is denied.  


REMAND

The veteran claims entitlement to increased initial 
disability ratings for his service-connected left knee 
chondromalacia and his service-connected sinusitis.  Both of 
these issues require remand for VA examination.  

With respect to rating the veteran's left knee, the most VA 
examination of the knees in 2006 gave physical findings, such 
as ranges of motion, with respect to the veteran's right knee 
not his service-connected left knee.  Moreover, the medical 
evidence is unclear with respect to the disability involving 
the veteran's left knee.  Specifically, VA examination 
reports indicate there is no instability of the veteran's 
left knee.  However, VA treatment records reveal that the 
veteran has been prescribed a knee brace and the veteran's 
service-connected knee disability is being rated under 
Diagnostic Code 5257 for instability and subluxation of the 
knee.

With respect to the veteran's sinusitis there is also 
ambiguity.  The disability is being rated under Diagnostic 
Code 6522 for rhinitis, yet the diagnosis is sinusitis.  
Moreover, recent VA medical records reveal that the veteran 
has had nasal surgery.  Additional examination is necessary 
to resolve these questions.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 6, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all 
VA medical treatment records that are 
dated from August 6, 2007, to the present.

2.  The veteran should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of 
chondromalacia of the left knee disorder 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, x-ray examination of the 
left knee should be conducted and the 
examiner should indicate if there is 
arthritis present and if so whether it is 
related to the service-connected 
chondromalacia.  Full range of motion 
testing of the left knee should be 
conducted and the examiner should indicate 
the results in degrees.  The examiner is 
requested to indicate if the veteran has 
instability or subluxation of the left 
knee and, if so, the severity thereof.  If 
there is no instability, the examiner is 
requested to indicate why the veteran uses 
a knee brace. The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The veteran should be accorded the 
appropriate examination(s) for sinusitis 
and rhinitis.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran's 
sinusitis disability is primarily 
manifested by discharge, crusting, 
incapacitating episodes, and the need for 
antibiotic treatment or it is manifested 
by polyps and nasal obstruction.  If it is 
manifested by nasal obstruction what is 
the degree of obstruction and has it been 
remedied by the recent surgery?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claims.  Specifically consider 
whether the present Diagnostic Codes are 
proper, or if different Diagnostic Codes 
more accurately reflect the nature of the 
veteran's service-connected left knee and 
sinus disabilities.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


